RichaRdson, Judge:
The merchandise of this appeal, described on the invoice as power unit assemblies and elevating mechanisms, was imported at New York from England, and advanced in value upon appraisement. The appeal was submitted to the court upon a stipulation which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
1. That the items marked “A” and “B” and initialed BLS by Examiner Bertram L. Saul on the invoice the subject of the above entitled appeal, consist of power units for lift trucks imported from England after the effective date of the Customs Simplification Act of 1956 (T.D. 54165), and that the said articles are not identified on the Final List published by the Secretary of the Treasury pursuant thereto (T.D. 54521).
2. That on or about the date of exportation herein neither such nor similar articles were sold or freely offered for sale in the country of exportation for export to the United States, nor were such or similar articles sold or freely offered for sale in the United States for domestic consumption therein.
8. That the values of the aforesaid items, marked “A” and “B”, on the basis of Constructed Value as defined in Section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, are as follows:
Items Marked A — £450.17.11 each, less 1.6% plus prorated portion of F.O.B. and boxing charges as invoiced.
*689Items Marked B — £421.12.8 eacb, less 1.6% plus prorated portion of F.O.B. and boxing charges as invoiced.
4. That the values found by the Appraiser for the balance of the merchandise on the invoice are correct.
5. That the appeal for reappraisement herein is submitted for decision on this stipulation.
On the agreed facts, I find:
1. That constructed value, as that value is defined in 19 U.S.C.A., section 1401a (d) (section 402 (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956), is the proper basis for determination of the value of the items of merchandise marked “A” and “B” and initialed BLS by Examiner Bertram L. Saul on the invoice covered by the appeal herein.
2. That such value is £450.17.11 each, less 1.6 percent, plus prorated portion of f.o.b. and boxing charges, as invoiced, for items marked “A,” and £421.12.8 each, less 1:6 percent, plus prorated portion of f.o.b. and boxing charges, as invoiced, for items marked “B.”
3. That the correct dutiable values for the balance of the merchandise described on said invoice are the appraised values.
Judgment will be entered accordingly.